NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a1035n.06

                                         No. 13-3411

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT                            FILED
                                                                              Dec 18, 2013
                                                                          DEBORAH S. HUNT, Clerk
HENGMIN LI,                                       )
                                                  )
       Petitioner,                                )
                                                  )       ON PETITION FOR REVIEW
v.                                                )       FROM THE UNITED STATES
                                                  )       BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,            )       APPEALS
                                                  )
       Respondent.                                )              OPINION



       BEFORE: COLE, GILMAN, and DONALD, Circuit Judges.


       PER CURIAM. Hengmin Li petitions for review of an order of the Board of Immigration

Appeals (BIA) that affirmed an immigration judge’s (IJ) denial of his application for asylum,

withholding of removal, and relief under the Convention Against Torture (CAT).

       Li is a native and citizen of China. He entered the United States in August 2007. In

2008, Li filed an application for asylum, withholding of removal, and relief under the CAT,

asserting that he had been persecuted by the Chinese government for practicing Christianity.

The IJ concluded that, because Li testified inconsistently and failed to submit evidence that

corroborated his claims, he failed to establish entitlement to relief. The BIA affirmed the IJ’s

denial of Li’s application.

       On appeal, Li argues that the denial of his application was not supported by substantial

evidence because his testimony was consistent and fully credible, and he adequately explained

his inability to provide corroborating evidence.       Li also argues that, under 8 U.S.C.
No. 13-3411
Li v. Holder

§ 1158(b)(1)(B)(ii), he was entitled to notice and an opportunity to provide the corroborating

evidence sought by the IJ.

       Where, as here, the BIA adopts the IJ’s reasoning, but adds its own comments, we review

both the IJ’s decision and the BIA’s additional remarks. See Ward v. Holder, 733 F.3d 601, 603

(6th Cir. 2013). We review legal conclusions de novo and factual findings and credibility

determinations are reviewable under the substantial-evidence standard. Khozhaynova v. Holder,

641 F.3d 187, 191 (6th Cir. 2011). Under the substantial-evidence standard, administrative

findings of fact and credibility determinations are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary. Id. Under the REAL ID Act, an IJ’s credibility

determination must be based on the totality of the circumstances. El-Moussa v. Holder, 569 F.3d
250, 256 (6th Cir. 2009).

       Substantial evidence supported the IJ’s determination that Li’s testimony was not fully

credible and that he needed to submit corroborating evidence to meet his burden of proof. See

Urbina-Mejia v. Holder, 597 F.3d 360, 367 (6th Cir. 2010); Lin v. Holder, 565 F.3d 971, 976-77

(6th Cir. 2009). During his removal hearing, Li testified that, following his arrest, Chinese

authorities had other inmates beat him until he was unconscious. In his asylum application,

however, Li did not claim that he was rendered unconscious by the beating and instead asserted

that he “lied down on the ground to protect [his] head.” When asked about the discrepancy, Li

initially stated that he was semi-conscious, then asserted that he did not know why his asylum

application omitted that he was rendered unconscious. In addition, when questioned about why

he did not submit supporting affidavits from members of his church, Li gave conflicting

explanations that he and his wife could not find the other church members and that the




                                             -2-
No. 13-3411
Li v. Holder

individuals’ homes were under government surveillance.         Given the discrepancies in Li’s

testimony, we are not compelled to conclude that he was fully credible.

       Li waived his arguments that (1) he was denied notice and an opportunity to present the

corroborating evidence sought by the IJ, and (2) he adequately explained his inability to provide

the evidence because he failed to raise those arguments in his appeal to the BIA. 8 U.S.C.

§ 1252(d)(1); see Lin, 565 F.3d at 978.

       Accordingly, we deny Li’s petition for review.




                                              -3-